Exhibit 10.1

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (hereinafter “Agreement”), is effective as of
the 1st day of August, 2015 (“Effective Date”), by and between TreeHouse Foods,
Inc., with its principal place of business at 2021 Spring Road, Suite 600, Oak
Brook, IL 60523 (“Company”) and Harry J. Walsh (“Consultant”).

WHEREAS, effective July 31, 2015 (“Retirement Date”), Consultant retired from
his employment with the Company and from any and all officer and/or executive
positions held with the Company and any of its subsidiaries or affiliates;

WHEREAS, prior to the Retirement Date, Consultant’s employment with the Company
was subject to an employment agreement dated January 27, 2005, as amended on
November 7, 2008, and February 24, 2014, (the “Prior Employment Agreement”); and

WHEREAS, Company desires to avail itself of Consultant’s temporary and part-time
services after such retirement from the Company, and Consultant is willing to
provide such services upon the terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the following mutual covenants, it is herein
agreed by and between the parties as follows:

1. TERM. The term of Consultant’s services under this Agreement shall, except as
it may otherwise be subject to termination hereunder, commence as of the
Effective Date and shall continue for twelve (12) months thereafter (“Term”).
Notwithstanding the foregoing, this Agreement may be terminated as provided in
Section 6 below.

2. DUTIES. During the Term, Consultant will provide services as reasonably
requested by the President and Chief Executive Officer of the Company, provided
that the time that Consultant devotes to the performance of such services,
exclusive of any travel time to or from any location at which Consultant
provides such services, shall approximate a 25% time commitment (which in the
aggregate constitutes five hundred and twenty (520) hours, calculated as ten
hours for each of fifty-two weeks), with the further understanding that each
calendar week may require more or less than ten (10) hours to perform the
services. In the event Consultant anticipates that the requested services will
require him to spend more than five hundred and twenty (520) hours (exclusive of
travel time) in the aggregate during the Term, Consultant shall inform the
President and Chief Executive Officer of the Company.

3. CONSULTING FEES. Subject to the last sentence of this Section 3, the Company
shall pay to Consultant an annual consulting fee (“Consulting Fee”) in the
amount of Two Hundred Thousand and 00/100 Dollars ($200,000.00), less applicable
taxes as set forth below and any authorized deductions, pro-rated during the
Term of this Agreement and payable in equal bimonthly installments; provided,
however, that in the event this Agreement is terminated before twelve
(12) months from the Effective Date due to Death, Disability, Termination for
Cause or Termination by Consultant (as defined in Section 6 below), the Company
will have no obligation either to continue making installment payments to
Consultant or to pay Consultant any remaining balance on the Consulting Fee.
Consultant agrees and acknowledges that the Company will (a) treat the
Consulting Fee, and each installment payment thereof, as wage income as if
Consultant remained an employee of the Company, within the meaning of federal
and state tax laws, during the Term of this Agreement; (b) deduct from each
installment payment all applicable federal and state tax withholdings, including
without limitation



--------------------------------------------------------------------------------

federal and state income tax, Social Security tax and Medicare tax; and (c) will
report the Consulting Fee and payments thereof to the Internal Revenue Service
and other appropriate taxing authorities as employment income. Consultant shall
not be entitled to any payments or benefits other than those contemplated by
this Agreement.

4. BUSINESS EXPENSES. Consultant will be reimbursed for all authorized
reasonable expenses incurred in the discharge of his duties under this
Agreement, pursuant to the standard reimbursement policies of the Company.

5. OBLIGATIONS ARISING FROM CONTRACTOR’S PRIOR EMPLOYMENT. Consultant agrees and
acknowledges that the Employment Period under the Prior Employment Agreement
ended on the Retirement Date when Consultant voluntarily retired from his
employment with the Company, and that such constitutes a Termination Due To
Retirement pursuant to subsection 8(d) of the Prior Employment Agreement. The
parties agree that the following sets forth all of their respective obligations
arising from the Prior Employment Agreement and/or Consultant’s employment
relationship with the Company through the Retirement Date:

A. Health Benefits Continuation Coverage. Consultant agrees and acknowledges
that the health benefits insurance coverage to which he was entitled and which
he received as an employee of the Company will end on the Retirement Date.
Consultant may elect to continue receiving group health insurance after the
Retirement Date pursuant to the federal law known as COBRA (29 U.S.C. § 1161 et
seq.) for the time period during which he is eligible under COBRA via the COBRA
materials that will be provided to Consultant under separate cover. If
Consultant elects to receive COBRA coverage and for as long as he remains
eligible, Consultant will be responsible for, and his continued receipt of such
continuation coverage is contingent upon his, paying the full coverage premium
set forth in the Employee’s COBRA billing statements.

B. Incentive Bonus for Calendar Year 2015. The Company acknowledges and agrees
that Consultant, as a former employee of the Company who retired from such
employment within the meaning of the applicable incentive bonus plan, is
entitled to a prorated incentive bonus for 2015. The Company agrees to pay
Consultant the incentive bonus for 2015 that Consultant would have become
entitled to had Consultant’s employment continued until the date upon which
eligibility for such bonus is triggered under the applicable plan, reduced by
proration to reflect that portion of the calendar year 2015 during which
Consultant was actually employed by the Company (i.e., January 1, 2015, to the
Retirement Date). Consultant will receive such prorated bonus at the same time
as eligible employees receive the bonus, currently anticipated in or about
February 2016. Notwithstanding the foregoing, Consultant’s entitlement to any
such bonus for calendar year 2015 is contingent upon Consultant earning such
bonus under the applicable plan pursuant to the formula, performance targets and
any other criteria set forth in the plan and as established specifically for
Consultant and/or Consultant’s organization for 2015. Accordingly, this
provision does not guarantee such bonus if no such bonus would have been earned
under the applicable formula, performance targets and any other criteria.



--------------------------------------------------------------------------------

C. Final Regular Paycheck as an Employee and Vacation Pay. Consultant
acknowledges that Consultant’s final paycheck as an employee of the Company,
less applicable taxes required to be withheld and any authorized deductions, has
been or will be paid in a final payroll check representing Consultant’s
compensation for his base salary through the Retirement Date and for any accrued
but unused vacation time.

D. Retirement/401(k) Plan/Stock Equity. Consultant understands and acknowledges
that Consultant’s right to continue participation, if any, in any Company
sponsored retirement or 401(k) Plan shall be governed by the terms of such plan
and not this Agreement, and Company will continue to deduct Consultant
contributions and make Company matching contributions, each to the limits
allowed under the 401(k) Plan, pursuant to Consultant’s current election unless
Consultant modifies such election through proper documentation. Any grants of
equity in the Company that Consultant has received, regardless of form or
status, shall be governed by the applicable grant and governing plan documents.
Nothing in this Agreement shall expand, diminish or otherwise modify
Consultant’s or the Company’s rights and obligations contained in any of the
aforementioned documents, and the Company strongly recommends that Consultant
review the documents. For the avoidance of doubt, Consultant agrees and
acknowledges that Consultant’s cessation of employment on July 31, 2015,
constitutes a Retirement for all purposes, including without limitation vesting,
exercisability, distribution, expiration, forfeiture or cancellation, within the
meaning of the TreeHouse Foods, Inc. Equity and Incentive Plan (“EIP”) and any
agreements to which Consultant was a party in the context of any equity grants
under the EIP.

E. Pre-Retirement Business Expenses. Consultant will be reimbursed for all
as-yet-unreimbursed reasonable expenses incurred in the discharge of his
employment duties prior to the Retirement Date and authorized by the Company,
pursuant to the standard reimbursement policies of the Company.

F. Indemnification. The Company reaffirms and agrees to comply with any
continuing obligations it has to Consultant pursuant to the Indemnification
provision set forth in subsection 7(d) of the Prior Employment Agreement.

G. Company’s Satisfaction of All Pre-Retirement Obligations to Consultant.
Consultant agrees and acknowledges that, other than as set forth in this
Section 5, (i) Consultant is entitled to no other benefits or forms of
compensation arising from his employment with the Company up through the
Retirement Date, including without limitation incentive bonus payments other
than as set forth in subsection 5.B above or entitlement to any equity grants
other than what he received prior to the Retirement Date; and (ii) all other
benefits and forms of compensation shall cease upon the Retirement Date.

H. Termination of Prior Employment Agreement. The Company and Consultant agree
that the Prior Employment Agreement is terminated in all respects as of July 31,
2015.

6. TERMINATION OF SERVICES. Notwithstanding Section 1 above, Consultant’s
services hereunder may be terminated upon the occurrence of any of the following
events:

A. Death. Consultant’s services shall terminate in the event of Consultant’s
death.



--------------------------------------------------------------------------------

B. Disability. Consultant’s services shall terminate, at the option of the
Company, in the event of the disability of Consultant. For purposes of this
Agreement, the term “disability” shall be defined in a manner consistent with
the primary long-term disability insurance policy that covers Company employees,
or if no long-term disability insurance policy is in effect, the term
“disability” shall mean the inability of Consultant to perform his duties for
Consultant under this Agreement, as a result of his mental or physical illness
or other incapacity, for a period in excess of one hundred fifty
(150) consecutive days or any period aggregating one hundred eighty (180) days
in any one- year period.

C. Termination for Cause. The Company may terminate Consultant’s services for
Cause upon written notice to Consultant. For purposes hereof, “Cause” shall be
deemed to exist if any of the following items apply:

(i) The continued failure of Consultant to perform his duties for the Company
during the Term (other than by reason of Consultant’s illness or other
incapacity) after the Company delivers a written notice to Consultant
identifying the manner in which the Company believes that Consultant has failed
to perform his duties, and Consultant fails to commence substantial performance
of his duties to the reasonable satisfaction of the Company on a continuous
basis within two (2) weeks of the date of the notice;

(ii) The commission of any act of fraud, embezzlement, misappropriation, willful
misconduct or gross negligence by Consultant with respect to the Company;

(iii) Conviction of Consultant of a criminal offence which substantially relates
to Consultant’s performance of services for the Company on behalf of Consultant;

(iv) Breach by Consultant of any of his obligations under the Prior Employment
Agreement that continue after the Retirement Date, as reaffirmed by Consultant
in subsection 5.H of this Agreement;

(v) Breach by Consultant of any of the terms or conditions set forth in this
Agreement, which breach is not cured within two (2) weeks after the Company
delivers to Consultant a written notice of such breach, which notice describes
in reasonable detail the Company’s belief that Consultant is in breach; or

(vi) Any material violation by Consultant of the TreeHouse Code of Ethics as set
forth on the TreeHouse website.

D. Termination by Consultant. Consultant may terminate Consultant’s services for
any or no reason upon sixty (60) days’ written notice to the Company.

7. COOPERATION. Consultant agrees to cooperate and assist the Company with any
investigation, regulatory matter, lawsuit or other such matter in which the
Company is a subject, target or party and as to which Consultant may have
pertinent information. Consultant agrees to make Consultant reasonably available
for preparation for hearings, proceedings or litigation and for attendance at
any pre-trial discovery and trial sessions, if applicable. The Company agrees to
make every reasonable effort to provide Consultant with reasonable notice in the
event Consultant’s participation is required. The Company agrees to reimburse
Consultant reasonable out-of-pocket costs incurred by the Consultant as the
direct result of Consultant’s participation,



--------------------------------------------------------------------------------

provided that such out-of-pocket expenses are supported by appropriate
documentation and have prior authorization of the Company. Consultant agrees to
perform all acts and execute any and all documents that may be reasonably
necessary to carry out the provisions of this paragraph. Any time that
Consultant spends engaging in any activities pursuant to this Section 7 shall
not constitute any of, or contribute to the allotment of, the ten (10) hours per
week, on average, to which Consultant has committed to provide services under
Section 2 of this Agreement.

8. GENERAL RELEASE.

A. Release and Waiver of All Claims. Consultant, and for Consultant’s heirs,
executors, and assigns, does hereby discharge and release the Company, its
predecessors and affiliates, including but not limited to the Company, its
present and former principals, owners, shareholders, representatives,
associates, servants, employees, attorneys, officers, directors, trustees,
successors and assigns, and agents of any of the foregoing, from any and all
liability or responsibility for all grievances, disputes, actions, causes of
action and claims at law or equity, sounding in contract or tort, whether under
any state or federal statutory or common law and whether known or unknown,
arising out of or related in any way to Consultant’s employment with and
cessation of employment with the Company, including but not limited to claims
for wrongful discharge, unlawful discrimination, retaliation, breach of contract
(express or implied), intentional or negligent infliction of emotional distress,
negligence, defamation, duress, fraud, or misrepresentation, any violation of
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the
Family and Medical Leave Act of 1993, the Fair Labor Standards Act, the
Sarbanes-Oxley Act of 2002, the Worker Adjustment Retraining and Notification
Act, the National Labor Relations Act, any claim based upon the Company’s 401(k)
Plan or deferred compensation plan maintained on behalf of the Company’s
employees, the laws of any state, and all claims under related common law,
statutes, and executive orders at the federal, state and local levels of
government, and any claims to any benefits from employment with the Company,
other than those benefits enumerated herein or those benefits to which
Consultant is entitled by law. In addition, Consultant represents that no
incident has occurred during Consultant’s employment with the Company that could
form the basis for any claim by Consultant against the Company for any
work-related injury. It is the intention of the parties to make this release as
broad and as general as the law permits, thus excluding claims which Consultant
cannot waive by law and claims for breach of this Agreement.

B. Effect of Release and Waiver. The effect of this Agreement is to waive and
release to the extent permitted by law any and all claims, demands, actions, or
causes of action that Consultant may now or hereafter have against the Company
and individuals named above for any liability, whether known or unknown,
vicarious, derivative, or direct. This includes but is not limited to any claims
for damages (actual or punitive), back wages, future wages, commission payments,
bonuses, reinstatement, accrued vacation leave benefits, past and future
employee benefits (except to which there is vested entitlement) including
contributions to the Company’s employee benefit plans, compensatory damages,
penalties, equitable relief, attorneys’ fees, costs of court, interest, and any
and all other loss, expense, or detriment of whatever kind resulting from,
growing out of, connected with, or related in any way to Consultant’s employment
by the Company or the cessation of such employment. This release does not apply
to any claims that may arise after the date Consultant executes this Agreement.



--------------------------------------------------------------------------------

C. Notice. Consultant understands and agrees that Consultant:

(i) Has had a full twenty-one (21) days within which to consider this Agreement
before executing it. Any modifications, material or otherwise, made to this
Agreement do not restart or affect in any manner such consideration period. The
Company may revoke this Agreement at any time until it is accepted by
Consultant;

(ii) Has carefully read and fully understands all provisions in this Agreement;

(iii) Is, through this Agreement, releasing the Company from any and all claims
Consultant may have against the Company, including claims under the federal Age
Discrimination in Employment Act (with the exception of challenges under the
Older Workers Benefits Protection Act to a waiver of such claims), to the extent
permitted by law;

(iv) Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement and intends to be legally bound by the same;

(v) Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult prior to executing this Agreement with an attorney of
Consultant’s choice and at Consultant’s expense;

(vi) Has a full seven (7) days following the execution of this Agreement to
revoke this Agreement by delivering notice of revocation to Al Gambrel at
TreeHouse Foods, Inc., 2021 Spring Road, Suite 600, Oak Brook, IL 60523, before
the end of such seven-day period; and has been and hereby is advised in writing
that this Agreement shall not become effective or enforceable until such
revocation period has expired; and

(vii) Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is executed are not waived.

9. RESTRICTIVE COVENANTS.

A. Non-Competition. During the Term of this Agreement and for a period of twelve
(12) months following the termination of this Agreement, regardless of whether
such termination is a result of the expiration of the Agreement’s anticipated
twelve-month duration or the result of an earlier termination for any of the
reasons set forth in Section 6 above, Consultant shall not become associated
with any entity, whether as a principal, partner, employee, consultant or
shareholder (other than as a holder of not in excess of 1% of the outstanding
voting shares of any publicly traded company), that is actively engaged in any
geographic area in any business which is in competition with a business
conducted by the Company at the time of the alleged competition and, in the case
of the twelve-month period after the termination of this Agreement, at the date
of such termination.

B. Confidentiality. Without the prior written consent of the Company, except
(i) in the course of performing services for the Company hereunder or (ii) to
the extent required by an order of a court with competent jurisdiction or under
subpoena from an appropriate government agency, Consultant shall not disclose
any trade secrets, customer lists, drawings, designs, product recipes or
formulae, information regarding product development, marketing plans, sales
plans, manufacturing plans, management organization information (including data
and other information relating to management or Board members), operating
policies or manuals, business plans, financial records,



--------------------------------------------------------------------------------

packaging design or other financial, commercial, business or technical
information relating to the Company or any of its subsidiaries or information
designated as confidential or proprietary that the Company or any of its
subsidiaries may receive belonging to suppliers, customers or others who do
business with the Company or any of its subsidiaries (collectively,
“Confidential Information”) to any third person unless such Confidential
Information has been previously disclosed to the public by the Company or has
otherwise become available to the public (other than by reason of Consultant’s
breach of this Section 9.B).

C. Non-Solicitation of Employees. During the Term of this Agreement and for a
period of twelve (12) months following the termination of this Agreement,
regardless of whether such termination is a result of the expiration of the
Agreement’s anticipated twelve-month duration or the result of an earlier
termination for any of the reasons set forth in Section 6 above, Consultant
shall not, except in the course of carrying out his duties hereunder, directly
or indirectly induce any employee of the Company or any of its subsidiaries to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
knowingly employ or offer employment to any person who is or was employed by the
Company or a subsidiary thereof unless such person shall have ceased to be
employed by such entity for a period of at least 6 months.

D. Injunctive Relief with Respect to Covenants. Consultant acknowledges and
agrees that the covenants and obligations of Consultant with respect to
non-competition, non-solicitation, confidentiality and Company property relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Consultant
agrees that the Company shall be entitled to an injunction, restraining order or
other equitable relief restraining Consultant from violating any of the
covenants and obligations contained in this Section 9 or in Section 10. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.

10. SURRENDER OF RECORDS AND COMPANY PROPERTY. Consultant agrees upon
termination of this Agreement, regardless of the reason for termination,
immediately to surrender to the Company all correspondence, letters, contracts,
manuals, mailing lists, customer lists, marketing data, ledgers, supplies,
corporate checks, any documents (electronic, hardcopy or in any other format
regardless location) that contain any Confidential Information, and all other
Company property or materials or records of any kind relating to the Company or
its business then in his possession or under his control, as well as all copies
of any of the foregoing.

11. MISCELLANEOUS.

A. Waiver of Breach. The waiver by any party hereto of any breach of any
provision of this Agreement by the other shall not be deemed a waiver by such
party of any subsequent breach.

B. Notice. Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed to be sufficiently given and received in all
respects when personally delivered, three (3) days after when deposited in the
United States mail, certified mail, postage prepaid, return receipt requested,
or one (1) day after when sent by reputable overnight courier service, in each
case addressed to TreeHouse Foods, Inc., 2021 Spring Road, Suite 600, Oak Brook,
IL 60523, Attn: General Counsel or Senior VP of Human Resources or the last
known residence of Consultant in the records of the Company.



--------------------------------------------------------------------------------

C. Assignment. Consultant may not assign, pledge or encumber any interest in
this Agreement or any part hereof without the prior written consent of the
Company.

D. Complete Agreement. This writing represents the parties’ entire agreement and
understanding with respect to the subject matter hereof and supersedes all prior
agreements and understandings of the parties in connection therewith (for the
avoidance of doubt, with the exception of any provisions of the Prior Employment
Agreement which, as set forth above in this Agreement, impose continuing
obligations upon the parties after the Retirement Date); it may not be altered
or amended except by mutual agreement evidenced by a writing signed by both
parties and specifically identified as an amendment to this Agreement.
Notwithstanding the foregoing, to the extent Employee is subject to any other
contractual, common law or statutory obligations to the Company with respect to
confidential and proprietary information, nothing in this Agreement modifies,
narrows or releases Employee from such obligations.

E. Governing Law. This Agreement and all questions of its interpretation,
performance, enforceability and the rights and remedies of the parties hereto
shall be governed by and determined in accordance with the internal laws of the
state of Illinois.

F. Binding Effect. This Agreement shall be binding on the parties hereto and
their respective successors and permitted assigns. This Agreement shall also
inure to the benefit of Consultant’s heirs, executors, administrators and legal
representatives and beneficiaries.

G. Severability. If any one or more of the provisions of this Agreement shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions of this Agreement shall not be in
any way impaired.

H. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement, and that facsimile or electronic
signatures hereto shall have the same effect as original signatures.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

TREEHOUSE FOODS, INC.     HARRY J. WALSH By:  

/s/ Sam K. Reed

   

/s/ Harry J. Walsh

Print Name:  

Sam K. Reed

    Title:  

Chairman and CEO

    Date:  

July 28, 2015

Date:  

July 28, 2015

     